Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 01/09/2021 have been fully considered but they are not persuasive.  The applicant argues that none of the cited references teaches the limitation as amended in claims 1 and 10.  The examiner respectfully disagrees.  Yu et al. (figures 1A-1B) discloses a display device as claimed including wherein the second electrode overlaps the data line in a top view (11 and 13; figure 1A); and wherein the first electrode and the second electrode are a common electrode and have a same potential.
The limitation, “wherein the first electrode and the second electrode are a common electrode and have a same potential” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Yu et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10, 12-15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2013/0329154).
Regarding claim 1, Yu et al. (figures 1A-1B) discloses a display device, comprising: 
a panel, wherein the panel comprises: 
a first substrate (102); 
a first electrode (19) disposed on the first substrate; 
a second substrate (101) disposed opposite to the first substrate; 
a scan line (14) disposed on the second substrate; 
a data line (13) disposed on the second substrate and intersecting the scan line; 
a first insulating layer (15) disposed on the scan line and the data line; 
a second insulating layer (16) disposed on the first insulating layer; 
a second electrode (11) disposed between the first insulating layer (15) and the second insulating layer (16);
a third electrode (12) disposed on the second insulating layer; and 
a liquid crystal layer disposed between the third electrode and the first electrode; 
wherein the second electrode overlaps the data line in a top view (11 and 13; figure 1A);
wherein the first electrode and the second electrode are a common electrode and have a same potential.
The limitation, “wherein the first electrode and the second electrode are a common electrode and have a same potential” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Yu et al. discloses the 

Regarding claim 2, Yu et al. (figures 1A-1B) discloses wherein the second electrode and the third electrode at least partially overlap each other. 
Regarding claim 10, Yu et al. (figures 1A-1B) as modified by Akiyoshi discloses wherein the second electrode is a ground electrode, a floating electrode or electrically connected to a common electrode.
Regarding claim 12, Yu et al. (figures 1A-1B) discloses wherein the panel comprises a bottom conductive layer disposed on the second substrate and the bottom conductive layer includes a protrusion (M2).
Regarding claim 13, Yu et al. (figures 1A-1B) discloses wherein the third electrode electrically connects to the data line through an via hole, and the via hole is overlapped with the protrusion in the top view.
Regarding claim 14, Yu et al. (figures 1A-1B) discloses a display panel, comprising: 
a first substrate (102); 
a first electrode (19) disposed on the first substrate; 
a second substrate (101) disposed opposite to the first substrate; 
a scan line (14) disposed on the second substrate; 
a data line (13) disposed on the second substrate and intersecting the scan line; 
a first insulating layer (15) disposed on the scan line and the data line; 
a second insulating layer (16) disposed on the first insulating layer; 
a second electrode (11) disposed between the first insulating layer and the second insulating layer; 
a third electrode (12) disposed on the second insulating layer and comprising a plurality of slits (see at least paragraph 0027); and 
a liquid crystal layer disposed between the third electrode and the first substrate;
wherein the second electrode overlaps the data line in a top view (11 and 13; figure 1A);
wherein the first electrode and the second electrode are a common electrode and have a same potential.
The limitation, “wherein the first electrode and the second electrode are a common electrode and have a same potential” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Yu et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 
Regarding claim 15, Yu et al. (figures 1A-1B) discloses wherein the second electrode and the third electrode are at least partially overlapped.
Regarding claim 20, Yu et al. (figures 1A-1B) discloses wherein the panel comprises a bottom conductive layer disposed on the second substrate and the bottom conductive layer includes a protrusion (M2).
Claims 3, 7, 11, and 16 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0329154) in view of Akiyoshi (US 2017/0176823).
Regarding claim 3, Yu et al. discloses the limitations as shown in the rejection of claim 2 above.  However, Yu et al. is silent regarding widths of the electrodes.  Akiyoshi (figures 5-6) teaches wherein the panel further comprises a plurality of data lines, and each of the data lines extends along a first direction, and the data lines are spaced apart along a second direction (X-direction), wherein the second electrode has a first width in the second direction, and at least one of the plurality of data lines has a second width in the second direction, and the first width is greater than the second width (ML1 and S1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode as taught by Akiyoshi in order to shield the signal line and simplify the manufacturing process.
Regarding claim 7, Akiyoshi (figures 5-6) teaches wherein both of the first insulating layer and the second insulating layer are an inorganic layer (12 and 15a).
Regarding claim 11, Akiyoshi (figures 5-6) teaches wherein the panel further comprises a plurality of data lines, and each of the data lines extends along a first direction, and the data lines are spaced apart along a second direction, wherein a second distance in the second direction is between a first edge of the second electrode and the data line projected on the second substrate, and a third distance in the second direction is between a second edge of the second electrode and the data line projected on the second substrate; and wherein the second distance is substantially equal to the third distance.
Regarding claim 16, Yu et al. discloses the limitations as shown in the rejection of claim 15 above.  However, Yu et al. is silent regarding widths of the electrodes.  Akiyoshi (figures 5-6) teaches wherein the panel further comprises a plurality of data lines, and each of the plurality of data lines extends along the first direction, and the data lines are spaced apart along the second direction (X-direction), wherein the second electrode has a first width in the second direction, and at least one of the data lines has a second width in the second direction, and the first width is greater than the second width (ML1 and S1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode as taught by Akiyoshi in order to shield the signal line and simplify the manufacturing process.
Claims 4-6, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Akiyoshi; further in view of Official Notice.
Regarding claim 4, Yu et al. as modified by Akiyoshi teaches the limitations as shown in the rejection of claim 3 above.  Yu et al. as modified by Akiyoshi does not teach the limitation of claim 4.  The examiner takes Official Notice that wherein an absolute value of a difference between the first width and the second width is greater than or equal to 1 micrometer and less than or equal to 8 micrometers was well-known in the art at the time of the invention.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use those elements, motivated by the desire to improve the aperture ratio and produce a high-quality display device.  Claim 4 is therefore unpatentable.
Regarding claim 5, Yu et al. teaches wherein the data line extends along the first direction, an overlapping width is between the second electrode and the third electrode in the second direction.  Yu et al. does not teach width of the overlapping region.  The examiner takes Official Notice that the overlapping width is less than or equal to 4 micrometers and more than zero.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Claim 5 is therefore unpatentable.
Regarding claim 6, Yu et al. teaches wherein the third electrode further comprising a first pixel electrode and a second pixel electrode, a first distance is between the first pixel electrode and the second pixel electrode in a second direction.  Yu et al. does not teach the first distance is greater than or equal to 4 micrometers, and less than or equal to 21 micrometers.  The examiner takes Official Notice that the first distance is greater than or equal to 4 micrometers, and less than or equal to 21 micrometers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use those elements, motivated by the desire to improve the aperture ratio and produce a high-quality display device.  Claim 6 is therefore unpatentable.
Regarding claim 17, Yu et al. as modified by Akiyoshi teaches the limitations as shown in the rejection of claim 16 above.  Yu et al. as modified by Akiyoshi does not teach the limitation of claim 17.  The examiner takes Official Notice that wherein an absolute value of a difference between the first width and the second width is greater than or equal to 1 micrometer and less than or equal to 8 micrometers was well-known in the art at the time of the invention.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use those elements, motivated by the desire to improve the aperture ratio and produce a high-quality display device.  Claim 17 is therefore unpatentable.
Regarding claim 18, Yu et al. teaches wherein the data line extends along a first direction, an overlapping width is between the second electrode and the third electrode in a second direction.  Yu et al. does not teach width of the overlapping region.  The examiner takes Official Notice that the overlapping width is less than or equal to 4 micrometers and more than zero.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use those elements, motivated by the desire to improve electric field between the electrodes and produce a high-quality display device.  Claim 5 is therefore unpatentable.
Regarding claim 19, Yu et al. teaches wherein the third electrode further comprising a first pixel electrode and a second pixel electrode, a first distance is between the first pixel electrode and the second pixel electrode in the second direction.  Yu et al. does not teach the first distance is greater than or equal to 4 micrometers, and less than or equal to 21 micrometers.  The examiner takes Official Notice that the first distance is greater than or equal to 4 micrometers, and less than or equal to 21 micrometers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use those elements, motivated by the desire to improve the aperture ratio and produce a high-quality display device.  Claim 19 is therefore unpatentable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871